Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 1 of 20 PageID #: 1859




                  Letter Motion – Protective Order
                            October 12, 2018




                               EXHIBIT D
Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 2 of 20 PageID #: 1860



                           DECLARATION OF SHAWN E. SHEARER

 I, Shawn E. Shearer, hereby declare and certify as follows:

         1.      My name is Shawn Shearer. I am above the age of majority and am competent to

 provide this written sworn testimony under oath.

         2.      This Declaration is based upon my personal knowledge.

         3.      I am lead counsel for Plaintiff Barger in Barger v. First Data Corporation, et al.

 Civil Case No.: 1-17-cv-04869-FB-LB pending in the United States District Court for the

 Eastern District of New York (“Barger v. First Data”).

         4.      Saul Ewing Arnstein Lehr, LLP (“Saul Ewing”) is counsel for the Defendants in

 Barger v. First Data. Mr. Gary Eidelman is Saul Ewing’s lead partner in the Barger v. First

 Data case.

         5.      On May 10, 2018, I was served a “Notice of Intention to Take Oral Deposition by

 Subpoena of Julie Kelly” (“Notice of Intention”) in the Barger v. First Data case. This Notice of

 Intention provided:

         PLEASE TAKE NOTICE that on June 25, 2018 at 10:00 a.m., pursuant to Rules
         30 and 45 of the Federal Rules of Civil Procedure, counsel for the Defendant First
         Data Corporation will take the deposition, under oath, of Julie Kelly. The
         deposition will be taken at the offices of Cook & Logothetis, LLC, 30 Garfield
         Place – Suite 540, Cincinnati, Ohio 45202, before a court reporter or other officer
         authorized by law to administer oaths.

 A copy of the Subpoena to Julie Kelly was included with the Notice of Intention.

         6.      At no time between service of the Notice of Intention on May 10, 2018 and the

 date scheduled for June 25, 2018 did Saul Ewing advise me that the deposition of Ms. Kelly

 scheduled for June 25, 2018 was canceled, postponed or otherwise not to occur on June 25, 2018

 as set forth in the Notice of Intention.




                                                  1
Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 3 of 20 PageID #: 1861



        7.      On June 25, 2018, after completing depositions in the Barger v. First Data case in

 Atlanta, GA, I was advised by Ms. Kelly that she had appeared at the time and place set forth in

 her Subpoena and no representative of First Data was at the Cincinnati location at the designated

 time on June 25, 2018 to take her deposition.

        8.      The evening of June 25, 2018, I delivered a letter by e-mail to First Data’s lead

 counsel, Mr. Eidelman, and advised him that Ms. Kelly had appeared and that I had not received

 any notice of Ms. Kelly’s deposition being canceled. A copy of that letter from me to Mr.

 Eidelman is attached as Exhibit A hereto.

        9.      The following day, June 26, 2018, I was taking a deposition of a First Data

 witness in the Barger v. First Data case and Saul Ewing, Mr. Eidelman, was defending that

 deposition. In the deposition, Mr. Eidelman went on the record and questioned the veracity of

 my claim that Ms. Kelly had appeared at the designated time and location as described in my

 June 25th letter. See Exhibit B containing the portions of the deposition exchange on June 26,

 2018 regarding this issue. Upon receiving Mr. Eidelman’s on the record challenge of the veracity

 of the information I had provided to him by letter, I indicated I would confirm with Ms. Kelly

 that she did, in fact, appear at the designated time and place as provided in the Notice of

 Intention and accompanying Subpoena.

        10.      I spoke with Ms. Kelly on June 26, 2018 and she confirmed that she had

 appeared at the designated time and place contained in the Notice of Intention. Ms. Kelly

 provided me the name of the law firm associate that greeted her upon her arrival at the law firm

 where the deposition would occur.

        11.     By e-mail I advised Mr. Eidelman of the associate’s name that greeted Ms. Kelly.




                                                  2
Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 4 of 20 PageID #: 1862



        12.     On June 27, 2018, Mr. Eidelman and I went back on the record in another

 deposition being taken in the Barger v. First Data case. On June 27, 2018, Mr. Eidelman

 admitted on the record that Ms. Kelly did, in fact, appear at the designated time and at designated

 place for her deposition on June 25, 2018. See Exhibit C.

        I declare under 28 U.S.C. §1746 and penalty of perjury under the laws of the United

 States of America that the foregoing is true and correct.

 Executed on July 26, 2018




                                       __________________________________________
                                       Shawn Shearer




                                                  3
Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 5 of 20 PageID #: 1863




                DECLARATION OF SHAWN SHEARER
                         JULY 26, 2018




                                 EXHIBIT A
Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 6 of 20 PageID #: 1864
Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 7 of 20 PageID #: 1865
Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 8 of 20 PageID #: 1866
Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 9 of 20 PageID #: 1867
Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 10 of 20 PageID #: 1868




                DECLARATION OF SHAWN SHEARER
                         JULY 26, 2018




                                  EXHIBIT B
Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 11 of 20 PageID #: 1869
Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 12 of 20 PageID #: 1870
  STEVEN B. BARGER -against- FIRST DATA                               Job 28260
  Daniel Charron on June 26, 2018                                        Page 2




                           EcoScribe Solutions· · 888.651.0505
 Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 13 of 20 PageID #: 1871
   STEVEN B. BARGER -against- FIRST DATA                               Job 28260
   Daniel Charron on June 26, 2018                                        Page 4

·1· · · · · ·DEPOSITION OF DANIEL CHARRON
·2· · · · · · · · · June 26, 2018
·3· · · · · · · · ·DANIEL CHARRON,
·4· ·being first duly sworn, was examined and
·5· ·testified as follows:
·6· · · · · · ·MR. EIDELMAN:· Just a couple of
·7· ·preliminary matters before we begin, and I
·8· ·probably should have done this at Mr. Cagwin's
·9· ·deposition, but I'm not too worried about it.
10· ·Like we've done with the other depositions in
11· ·this case, particularly of the defendants as
12· ·well, I'm requesting that we mark the entire
13· ·deposition as confidential pursuant to the
14· ·protective order that Judge Bloom entered into in
15· ·this case.· Is that okay, Shawn?
16· · · · · · ·MR. SHEARER:· That's fine.
17· · · · · · ·MR. EIDELMAN:· Okay.· And, Shawn, while
18· ·we're on the record, I want to raise something
19· ·with you, and just ask you to help me understand
20· ·this.· So last night you sent me a letter, which
21· ·I responded to this morning, in which you wrote,
22· ·and I quote:· I've been advised that Miss Kelly
23· ·appeared today, June 25th, 2018, at defendant's
24· ·designated time and at defendant's designated
25· ·location to be deposed in the Barger versus


                            EcoScribe Solutions· · 888.651.0505
                                                                                   YVer1f
 Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 14 of 20 PageID #: 1872
   STEVEN B. BARGER -against- FIRST DATA                               Job 28260
   Daniel Charron on June 26, 2018                                        Page 5

·1· ·First Data case, per the subpoena Kelly received
·2· ·end quote.· And then there's some other
·3· ·information here.
·4· · · · That deposition was scheduled, was noted for
·5· ·a location in Cincinnati.· Miss Kelley responded
·6· ·to us by letter that she wasn't available, and I
·7· ·put this in my letter to you.
·8· · · · I've checked with the lawyer and the
·9· ·law firm where that deposition was scheduled, and
10· ·they told me that nobody showed up for a
11· ·deposition at that office yesterday.· So can you
12· ·explain to me what the basis for the statement
13· ·is?
14· · · · · · ·MR. SHEARER:· Miss Kelley advised me
15· ·that she went to that office at the designated
16· ·time.
17· · · · · · ·MR. EIDELMAN:· Okay.· Well --
18· · · · · · ·MR. SHEARER:· And nobody was there.
19· · · · · · ·MR. EIDELMAN:· Okay.· Well, I'm
20· ·gonna -- nobody was in the office?
21· · · · · · ·MR. SHEARER:· Nobody was there for a
22· ·deposition.
23· · · · · · ·MR. EIDELMAN:· Okay.· Well, all I'm
24· ·telling you is that I checked with the lawyer
25· ·whose office was there and they said nobody


                            EcoScribe Solutions· · 888.651.0505
                                                                                   YVer1f
 Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 15 of 20 PageID #: 1873
   STEVEN B. BARGER -against- FIRST DATA                               Job 28260
   Daniel Charron on June 26, 2018                                        Page 6

·1· · · · appeared for a deposition, so you might just want
·2· · · · to know that.
·3· · · · · · · · · MR. SHEARER:· I will confirm with her.
·4· · · · · · · · · MR. EIDELMAN:· Okay.
·5· · · · · · · · · MR. SHEARER:· Thank you.
·6· · · · · · · · · MR. EIDELMAN:· Your witness.
·7· · · · · · · · · · · · EXAMINATION
·8· ·BY MR. SHEARER:
·9· · · · Q· · Mr. Charron, good afternoon.
10· · · · A· · Afternoon.
11· · · · Q· · Can you please state your name for the
12· ·record.
13· · · · A· · Daniel Joseph Charron.
14· · · · Q· · Like I said, I'm Shawn Shearer.· I represent
15· ·Steve Barger in this litigation against First Data.
16· ·The claims that have been brought against First Data
17· ·and yourself as an individual defendant are violations
18· ·of the Family Medical Leave Act and the Americans with
19· ·Disabilities Act.
20· · · · · · ·Do you understand that those are the claims
21· ·that have been made?
22· · · · A· · I understand.
23· · · · Q· · Have you ever been deposed before?
24· · · · A· · I have.
25· · · · Q· · How many times?


                            EcoScribe Solutions· · 888.651.0505
                                                                                   YVer1f
Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 16 of 20 PageID #: 1874




                DECLARATION OF SHAWN SHEARER
                         JULY 26, 2018




                                  EXHIBIT C
Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 17 of 20 PageID #: 1875
Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 18 of 20 PageID #: 1876
  STEVEN B. BARGER -against- FIRST DATA                               Job 28261
  Rhonda Johnson on June 27, 2018                                        Page 2




                           EcoScribe Solutions· · 888.651.0505
 Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 19 of 20 PageID #: 1877
   STEVEN B. BARGER -against- FIRST DATA                               Job 28261
   Rhonda Johnson on June 27, 2018                                      Page 107

·1· ·were performing, what he -- whom he'd like to promote,
·2· ·comp actions he'd like to take.· You know, he'd say,
·3· ·Hey, what's the process?· What do I need to do to get
·4· ·this done?, and those types of conversations.
·5· · · · · · ·That's how I knew.· He'd been very clear
·6· ·before he went out, his thoughts before he went out.
·7· · · · Q· · So you hadn't discussed these promotions
·8· ·compensation with Mr. Barger during October of 2016?
·9· · · · A· · I don't recall.
10· · · · · · · · · MR. SHEARER:· I think that's it, so we
11· · · · can take a break for lunch.
12· · · · · · · · · MR. EIDELMAN:· Sure.· How long do you
13· · · · want?
14· · · · · · · · · THE VIDEOGRAPHER:· Going off the record
15· · · · at 11:56.
16· · · · · · · · · (Whereupon, a lunch break was taken
17· · · · · · ·from 11:56 p.m. to 12:35 p.m.)
18· · · · · · · · · THE VIDEOGRAPHER:· We're back on the
19· · · · record at 12:35.
20· · · · · · · · · MR. SHEARER:· Before I ask any more
21· · · · questions, I just wanted to go on the record and
22· · · · address the concern that you raised yesterday in
23· · · · the deposition, right before the deposition of
24· · · · Mr. Charron.
25· · · · · · · · · MR. EIDELMAN:· Right.


                            EcoScribe Solutions· · 888.651.0505
                                                                                   YVer1f
 Case 1:17-cv-04869-FB-LB Document 76-4 Filed 10/12/18 Page 20 of 20 PageID #: 1878
   STEVEN B. BARGER -against- FIRST DATA                               Job 28261
   Rhonda Johnson on June 27, 2018                                      Page 108

·1· · · · · · ·MR. SHEARER:· I sent you an e-mail this
·2· ·morning.· I've talked with Miss Kelley, and the
·3· ·information in response was included in that
·4· ·e-mail this morning.
·5· · · · · · ·MR. EIDELMAN:· It was.· The information
·6· ·that I had from my communications with the
·7· ·managing partner of that firm, who was not in the
·8· ·office on Monday, was that he was not aware and
·9· ·spoken to, at least somebody in his office, that
10· ·nobody had appeared for a deposition.· I checked
11· ·with him this morning, after your inquiry, and he
12· ·again confirmed to me that he was not in the
13· ·office on Monday.
14· · · · He did check with his associate, and he did
15· ·say that Miss Kelly -- or, he thinks it was
16· ·Miss Kelly.· A woman and three children showed up
17· ·on Monday, and then they left.· So for that --
18· ·the information that I had at the time, Shawn,
19· ·when I gave it to you was accurate.· You've
20· ·now -- we've now confirmed it.
21· · · · I still disagree that she should have shown
22· ·up at all, but with regard to what I had
23· ·suggested to you yesterday, I do not challenge
24· ·what Miss Kelly told you in terms of showing up.
25· · · · · · ·MR. SHEARER:· Okay.


                            EcoScribe Solutions· · 888.651.0505
                                                                                   YVer1f
